Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s claims cite the following limitation:
1. (Currently amended) A system managing charging of a battery-powered vehicle in a transportation infrastructure, comprising: 
a computerized control node having network connectivity to a wide area network (WAN) covering a geographic region; 
a plurality of vehicle charging facilities distributed within the geographic region covered by the WAN, individual ones of the vehicle charging facilities comprising a vertical post extending upward from a base at a ground surface, the post having two charging interfaces implemented at different heights on the vertical post, a charging zone proximate each charging interface through which the battery-powered vehicle passes while flying under power from an on-board battery, each charging interface adapted to engage with and to provide a charging current to a charge-receiving interface implemented on the battery-powered vehicle as the battery-powered vehicle flies through the charging zone; and 
a computerized charge controller connected to each one of the plurality of charging facilities; 
wherein the computerized control node, based on a starting point and a destination for the battery-powered vehicle within the geographic region, and preprogrammed range on a charged battery for the battery-powered vehicle, selects, prior to the battery-powered vehicle leaving the starting point, a specific grouping of the plurality of vehicle charging facilities and assigns that specific grouping of charging facilities as a route cluster network (RCN) of charging facilities for meeting charging requirements of the battery-powered vehicle traveling from the starting point to the destination, scheduling a charging event for the battery-powered vehicle at each of the vehicle charging facilities in the RCN, and wherein the battery powered vehicle flies through the charging zone with the charging interface and the charge receiving interface engaged, and the computerized charge controller controls providing the charging current.

The limitation of 
each charging interface adapted to engage with and to provide a charging current to a charge-receiving interface implemented on the battery-powered vehicle as the battery-powered vehicle flies through the charging zone;

Has to be interpreted to mean that during charging the battery-powered vehicle is continuously moving and at no point is stopped. That is, while engaging and charging is occurring the battery-powered vehicle is in a non-landed state and is not hovering in place. This interpretation is supported by applicant’s specification Figures 7A-7F and applicant’s arguments filed on 5/26/2022 in which applicant states: 
Flying is clearly defined in the English language and known to one with skill in the UAV art as moving through air, and not hovering, or being immobile whether or not a motor is running or propeller is operating. 

The closest prior art of record appears to be Lee (US 2017/0182901) which does teach a charging interface adapted to engage with and to provide a charging current to a charge-receiving interface implemented on the battery-powered vehicle however only teaches that the battery-powered initially moves during the engaging and then stops for a period of time. It does not clearly teach that the battery-powered vehicle is continuously moving during the whole process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665